Name: 96/94/EC: Commission Decision of 12 January 1996 authorizing Sweden to maintain its national measures as regards infectious pancreatic necrosis and bacterial kidney disease in application of Article 12 (4) of Council Directive 91/67/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  agricultural activity;  Europe;  sources and branches of the law;  fisheries
 Date Published: 1996-01-27

 Avis juridique important|31996D009496/94/EC: Commission Decision of 12 January 1996 authorizing Sweden to maintain its national measures as regards infectious pancreatic necrosis and bacterial kidney disease in application of Article 12 (4) of Council Directive 91/67/EEC (Text with EEA relevance) Official Journal L 021 , 27/01/1996 P. 0073 - 0073COMMISSION DECISION of 12 January 1996 authorizing Sweden to maintain its national measures as regards infectious pancreatic necrosis and bacterial kidney disease in application of Article 12 (4) of Council Directive 91/67/EEC (Text with EEA relevance) (96/94/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Council Directive 95/22/EC (2), and in particular Article 12 (4) thereof,Whereas Sweden has presented programmes for the control of a number of animal diseases and has submitted an application for additional trade guarantees to the Commission; whereas the applications have been examined by the Commission; whereas a more detailed examination is necessary in the case of the application relating to infectious pancreatic necrosis and bacterial kidney disease;Whereas it is necessary to extend the special measures which apply to trade in fish to Sweden while this examination is being carried out;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Sweden is authorized to maintain its national measures relating to infectious pancreatic necrosis and bacterial kidney disease until 31 December 1996.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.